Filed 3/21/22 P. v. Phillips CA3
                                           NOT TO BE PUBLISHED
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.




                IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                      THIRD APPELLATE DISTRICT
                                                         (Glenn)
                                                            ----



 THE PEOPLE,                                                                                   C094947

                    Plaintiff and Respondent,                                    (Super. Ct. No. 21CR16045)

           v.

 MICHAEL JAMES PHILLIPS,

                    Defendant and Appellant.




         Appointed counsel for defendant Michael James Phillips asked this court to
conduct an independent review of the record to determine whether there are any arguable
issues on appeal. (People v. Wende (1979) 25 Cal.3d 436.) Finding no arguable error in
defendant’s favor, we affirm.
                                               I. BACKGROUND
         On January 10, 2021, after defendant had been drinking alcohol for “two days
straight,” his girlfriend J.L. grabbed the bottle of rum he was drinking from and poured
the contents down the sink. Angry, defendant grabbed J.L. by the arm. He quickly
released her arm but grabbed her by the throat, pinned her to the wall, and began choking

                                                             1
her. He choked her until she was struggling to breathe. He released her but continued to
yell at her until she was able to sneak out of the apartment with her one-year-old child.
       Defendant was later arrested and charged with inflicting corporal injury on a
cohabitant (Pen. Code, § 273.5, subd. (a)), to which he pled guilty. The trial court
sentenced defendant to the middle term of three years in state prison. The court ordered
defendant to pay various fines and fees and issued a criminal protective order protecting
J.L.
       Defendant timely appealed without a certificate of probable cause.
                                    II. DISCUSSION
       Counsel filed an opening brief that sets forth the facts and procedural history of
the case and asked this court to review the record and determine whether there are any
arguable issues on appeal. (People v. Wende, supra, 25 Cal.3d 436.) Defendant was
advised by counsel of his right to file a supplemental brief within 30 days from the date
the opening brief was filed. More than 30 days elapsed, and defendant did not file a
supplemental brief. Our review of the record pursuant to Wende disclosed no arguable
errors in defendant’s favor.




                                   III. DISPOSITION
       The judgment is affirmed.

                                             2
                              /S/

                          RENNER, J.



We concur:


/S/

ROBIE, Acting P. J.


/S/

DUARTE, J.




                      3